Citation Nr: 1734991	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-47 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a reduction in the disability rating for bilateral hearing loss from 30 percent to 10 percent, effective May 22, 2013, was proper, to include whether a rating in excess of 10 percent is warranted for the period from May 22, 2013.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1964 to November 1964 and from April 1967 to June 1979, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Veteran's attorney notified the RO that a withdrawal of the present appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, in an August 2017 statement, the Veteran's attorney withdrew his appeal as to whether a reduction in the Veteran's disability rating for bilateral hearing loss from 30 percent to 10 percent, effective May 22, 2013, was proper, to include whether a rating in excess of 10 percent is warranted from May 22, 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


